     Case 1:19-cr-10138-STA Document 81 Filed 12/14/20 Page 1 of 3                   PageID 170




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
     Plaintiff

v.                                                            Cr. No. 19-CR-10138


JONATHAN YORK,
     Defendant

         POSITION OF PARTIES WITH RESPECT TO SENTENCING FACTORS
                               (DEFENDANT)

         Comes now the Defendant, Jonathan York, by and through his attorney of record, Steven

L. West, and pursuant to Local Cr. Rule 32.1(d), United States District Court, Western District of

Tennessee, files this pleading to advise the Court that the Defendant has the following objections

and positions as to the presentence report filed in this cause:

         The Defendant objects to a 2-level increase at page 14, number 54, “Adjustment for

Obstruction of Justice”.

         On or about February 28, 2020 the Defendant did participate in a proffer for which there

was a proffer letter of agreement dated February 26, 2020 and signed February 28, 2020. A copy

of that letter is attached.

         At the third paragraph it states in relevant part:

                 “The government agrees that, pursuant to Sentencing Guidelines §
                 1B1.8, any information provided by him during the proffer, to the
                 extent that it was unknown to the government, should not be used in
                 the calculation of the sentencing guideline range.”

         It is the belief of Counsel for the Defendant that the Defendant gave truthful and honest

information, some of which was unknown to the government, to the degree that it should not be

used in the calculation of the sentencing guideline range, especially in as much as counsel for the
  Case 1:19-cr-10138-STA Document 81 Filed 12/14/20 Page 2 of 3                      PageID 171




Defendant believes that at least one of the other co-defendants was implicated at the proffer by

the Defendant with information previously unknown to the Government. Defendant also

indicated he would be willing to testify at trial if needed.

       It is acknowledged that this concern could possibly be remedied in full or in part by a

5K1.1 Motion or a Motion Pursuant to 21 U.S.C. § 3553E or a Rule 35 Motion by the

Government on behalf of the Defendant. Counsel for the Defendant acknowledges that the filing

of the aforementioned Motions on behalf of the Defendant are totally at the discretion of the

Prosecution. However, Counsel for the Defendant wanted to raise this issue in the Position paper

so the rights of the Defendant would be protected pursuant to the proffer agreement.

       At page 21, number 104, of the Presentence Investigation Report the Parole Officer

indicates there are no alternatives to incarceration in this case. This statement could be one of

semantics.

       In any event, the Defendant asks the Court to consider 18 U.S.C.A. § 3563 as an

alternative sentence to incarceration should the Court’s decision as to range of punishment

permit. The Defendant is employed and is providing support for his children. The Defendant is

currently released on bond and does not pose a threat to the community. The Defendant is a

suitable candidate to be considered for an 18 U.S.C.A. § 3563 sentence, the appropriate

sentencing range permitting.

       Wherefore it is respectfully requested that the Court consider 18 U.S.C.A. § 3563 as an

alternative sentence to incarceration by his being sentenced to a range of punishment permitting

location monitoring with specific restrictions ordered by this Honorable Court.
  Case 1:19-cr-10138-STA Document 81 Filed 12/14/20 Page 3 of 3                     PageID 172




       This the 14th day of December 2020.

                                              Respectfully submitted,

                                              /s/Steven L. West
                                              Steven L. West, BPR #012326
                                              Attorney for Defendant Jonathan York
                                              WEST & WEST, ATTORNEYS AT LAW
                                              P.O. Box 687
                                              Huntingdon, TN 38344
                                              (731)986-5551



                                  CERTIFICATE OF SERVICE
        I do hereby certify that a true and correct copy of the foregoing Position of Parties with
respect to sentencing factors (Defendant) was served upon Hon. David Pritchard, Assistant
United States Attorney by electronic filing and upon Nicole Goodman, Supervisory U.S.
Probation Officer by U.S. Mail, postage pre-paid to 101 Federal Building, 109 South Highland,
Jackson, TN 38301 and/or via email to nicole_goodman@tnwd.uscourts.gov .

       This the 14th day of December 2020.

                                              /s/Steven L. West
                                              Steven L. West
